IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 25 MM 2019
                                                :
                                                :
               v.                               :
                                                :
                                                :
 THOMAS EARL BECKER                             :
                                                :
                                                :
 PETITION OF: R. RUSSELL PUGH                   :


                                         ORDER



PER CURIAM


       AND NOW, this 15th day of May, 2019, in consideration of the Petition to Withdraw

as Counsel, this matter is REMANDED to the Court of Common Pleas of Lancaster

County for that court to determine whether Thomas Becker’s current counsel should be

granted leave to withdraw. See Pa.R.Crim.P. 120(B) (providing that an attorney may not

unilaterally withdraw his or her appearance with respect to a criminal defendant; rather,

a court must determine whether leave to withdraw is warranted); see also Pa.R.Crim.P.

904 (providing that appointed counsel’s representation in a PCRA matter continues

through the allocatur review stage).


       If current counsel is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Thomas Becker being appointed counsel or granted leave to proceed

pro se. The Court of Common Pleas of Lancaster County is DIRECTED to enter its order

regarding this remand within 60 days and to promptly notify this Court of its determination.